PER CURIAM.
This is a suit for damages arising from the operation of “games of chance” in 1967 and 1968 on property leased by defendants to the operators of a carnival at Ava, Missouri.
The trial court dismissed plaintiff’s petition with prejudice and he appealed.
Appellant states that the “allegations forming the background of this case are the same as those in case No. 54232, Parker v. Lowery et al., argued before this Court on September 17, 1969.”
We hold that the issues in this case are ruled by the law stated in Parker v. Lowery et al., Mo.Sup., 446 S.W.2d 593 (No. 54232), decided November 10, 1969.
The judgment is affirmed.